           Case 1:17-cv-07599-RA Document 92 Filed 02/11/19 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: J-/1 I   /1 "\


 TURNER NETWORK SALES, INC.,

                              Plaintiff,
                                                                No. 17-CV-7599 (RA)
                         V.
                                                                       ORDER
 DISH NETWORK L.L.C.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On January 9, 2019, the Court denied the parties' requests to seal materials they submitted

in connection with Plaintiffs motion for summary judgment. In response to that order, Defendant

submitted a letter stating that it would no longer seek to seal any portion of the summary judgment

submissions. Plaintiff submitted a new sealing request, along with revised proposed redactions

that were substantially narrower than the redactions the parties initially sought.

         The Court grants Plaintiffs motion to seal the limited proposed redactions it submitted to

the Court on January 30 and February 5, 2019. The parties are on notice, however, that the Court

may reconsider this sealing determination when ruling on the motion for summary judgment.

         The parties shall file the redacted versions of their summary judgment papers on ECF by

February 15, 2019. The Court will file the unredacted versions under seal. The Clerk of Court is

respectfully directed to terminate the motions pending at docket at entries 87, 89, and 91.

SO ORDERED.
Dated:      February 11, 2019
            New York, New York
